DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of MX 2007006441 A, listed as Foreign Patent Document 19, has not been provided.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“112” in Fig. 1
“HC” and “LC” in Figs. 3A-C
“A” in Figs. 4, 11
“1000”, “1002”, “1003”, “1004”, “1005”, “1006”, “1007”, “1008”, “1009”, “1011”, “1012”, “1013”, and “1014” in Fig. 15
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 17 recite “the marker remaining stationary in the patient’s lungs”.  This limitation appears to indicate that the marker is located in the patient’s lungs rather than in the real-time images as described previously in each of the claims.  Additional clarification is needed regarding the location of the marker indicating the area of interest.  For the remainder of this Action, it is assumed that the marker is located in an image of the patient’s lungs and remains stationary in reference to the image.
Claims 1, 7, 17, 19 recite limitations in which a structured light pattern source, a monitor, a second camera, and a first camera are “associated with an endoscope”.  Each of these limitations is indefinite because the phrase “associated with” does not clearly designate whether or not the endoscope is positively recited as part of the claimed invention.    
The “endoscope” is further recited in Claims 3, 10, 13-15.  These limitations are indefinite because it is unclear if the endoscope has been positively recited, as detailed above.
Claims 6, 17 recite limitations in which a memory and a processor, respectively, are “associated with a computer”.  Each of these limitations is indefinite because the phrase “associated with” does not clearly designate whether or not the computer is positively recited as part of the claimed invention.    
Claim 1 recites “an area of interest” in line 1 and again in line 3.  The recitation in line 3 is indefinite because it is unclear if the limitation refers to the same area of interest previously recited or an additional area.  For clarity, the second recitation could be amended to read “the area of interest”, “a second area of interest”, or similar, as appropriate.
Claims 2, 9, 18 recite the limitation "the direction in which the area of interest is located".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a model” in line 3.  This limitation is indefinite because it is unclear if the “a model” refers to the same model recited in Claim 1 or an additional model.  For clarity, this limitation could be amended to read “the model”, “a second model”, or similar, as appropriate.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170280970 A1 by Sartor et al. (hereinafter “Sartor”) in view of US 20200297433 A1 by Meagher et al. (hereinafter “Meagher”).
Regarding Claim 1, Sartor discloses a method of displaying an area of interest within a surgical site, comprising: modeling lungs of a patient (endoscope imaging of the lungs “L”); identifying a location of an area of interest within the model of the patient's lungs (imaged region of the lungs “L” in the thoracic cavity; [0052]; Fig. 2); determining a topography of a surface of the patient's lungs using a first camera (data from second camera 212 used to generate a 3D map of the surface of the lungs; [0053]), a light source (light source 208), and a structured light pattern source (laser 210 is a structured light scanner) associated with an endoscope (endoscope 200); displaying, on a monitor associated with the endoscope, 
Sartor does not disclose superimposing a marker indicative of the location of the area of interest within the patient's lungs, the marker remaining stationary within the patient's lungs as the field of view of the second camera changes.  However, Meagher discloses an imaging method in which images of a body cavity are captured and displayed in real-time.  The method includes identifying features of interest in the image and overlaying tags on these structures or areas in the model.  The tags allow for visual tracking of the features of interest as a field of view of the surgical endoscope system changes ([0015-16]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Sartor with the feature marking capabilities disclosed by Meagher with the benefit of facilitate navigation of the surgical space under compromised visual conditions (Meagher [0016]). 
Regarding Claim 3, Sartor as modified by Meagher discloses the method according to claim 1.  Sartor further discloses advancing the endoscope within a body cavity of the patient (endoscope is advanced through the thoracic cavity; [0052]).
Regarding Claim 4, Sartor as modified by Meagher discloses the method according to claim 1.  Sartor further discloses wherein modeling the lungs of the patient includes acquiring computed tomography (CT) data of the patient's lungs (lungs “L” of the patient “P” can be imaged with a CT scan; [0051-52]).
Regarding Claim 5, Sartor as modified by Meagher discloses the method according to claim 4.  Sartor further discloses wherein modeling the lungs of the patient includes acquiring tissue data of the patient's lungs (information obtained from imaging the lungs “L” of patient “P”; [0051-52]).
Regarding Claim 6, Sartor as modified by Meagher discloses the method according to claim 5.  Sartor further discloses comprising storing a software application within a memory associated with a computer (memory for storing data and software coupled to a computer; [0051]), the computer having a 
Regarding Claim 7, Sartor discloses a system for displaying an area of interest within a surgical site, comprising: a computer having a processor configured to execute a software application (a computer processes image data from the endoscope; [0053]), which when executed, creates a model of a patient's lungs (endoscope imaging of the lungs “L”; [0052]; Fig. 2); and a monitor (video monitor for display; [0008]) associated with the computer and an endoscope (endoscope 200; [0052]; Fig. 2), the monitor configured to display real-time images of the patient's lungs (images displayed at the time the endoscope is advanced; [0052]) captured by a first camera associated with the endoscope (data from second camera 212 used to generate a 3D map of the surface of the lungs; [0053]), the first camera having a field of view (imaging region of the camera), wherein the processor is configured to determine a topography of the patient's lungs (data from second camera 212 used to generate a 3D map of the surface of the lungs; [0053]) and register the real-time images  of the patient's lungs with the model of the patient's lungs using the determined topography of the surface of the patient's lungs (captured images are correlated with previous data; [0054]). 
Sartor does not disclose superimposing a marker indicative of the location of the area of interest within the patient's lungs, the marker remaining stationary within the patient's lungs as the field of view of the second camera changes.  However, Meagher discloses an imaging method in which images of a body cavity are captured and displayed in real-time.  The method includes identifying features of interest in the image and overlaying tags on these structures or areas in the model.  The tags allow for visual tracking of the features of interest as a field of view of the surgical endoscope system changes ([0015-16]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Sartor with the feature marking capabilities disclosed by Meagher with the benefit of facilitate navigation of the surgical space under compromised visual conditions (Meagher [0016]). 
Regarding Claim 8, Sartor as modified by Meagher discloses the system according to claim 7.  Sartor further discloses wherein the computer includes a memory for storing computed tomography (CT) 
Regarding Claim 10, Sartor as modified by Meagher discloses the system according to claim 7.  Sartor further discloses wherein the endoscope is configured to be advanced within a body cavity of the patient (endoscope is advanced through the thoracic cavity; [0052]).
Regarding Claim 11, Sartor as modified by Meagher discloses the system according to claim 7.  Sartor further discloses wherein the processor is configured to acquire computed tomography (CT) data of the patient's lungs (lungs “L” of the patient “P” can be imaged with a CT scan; [0051-52]).
Regarding Claim 12, Sartor as modified by Meagher discloses the system according to claim 7.  Sartor further discloses wherein the computer is configured to acquire tissue data of the patient's lungs (information obtained from imaging the lungs “L” of patient “P”; [0051-52]).
Regarding Claim 13, Sartor as modified by Meagher discloses the system according to claim 7.  Sartor further discloses wherein the endoscope includes a second camera (optical camera 206; [0047-48]; Fig. 2).
Regarding Claim 14, Sartor as modified by Meagher discloses the system according to claim 13.  Sartor further discloses wherein the endoscope includes a light source (light source 208; [0047-48]; Fig. 2).
Regarding Claim 15, Sartor as modified by Meagher discloses the system according to claim 14.  Sartor further discloses wherein the endoscope includes a structured light pattern source (laser 210 is a structured light scanner; [0047-48]; Fig. 2).
Regarding Claim 16, Sartor as modified by Meagher discloses the system according to claim 15.  Sartor further discloses wherein the topography of the patient's lungs is determined using the second camera, the light source, and the structured light pattern source (imaging data used to generate a 3D map of the surface of the lungs is acquired using light source 208, optical camera 206, laser 210, and second camera 212; [0053-54]; Fig. 2).
Regarding Claim 17, Sartor discloses a method of displaying an area of interest within a surgical site, comprising: instructing a processor associated with a computer to execute a software application (a computer processes image data from the endoscope; [0053]), which when executed, creates a model of a 
Sartor does not disclose superimposing a marker indicative of the location of the area of interest within the patient's lungs, the marker remaining stationary within the patient's lungs as the field of view of the second camera changes.  However, Meagher discloses an imaging method in which images of a body cavity are captured and displayed in real-time.  The method includes identifying features of interest in the image and overlaying tags on these structures or areas in the model.  The tags allow for visual tracking of the features of interest as a field of view of the surgical endoscope system changes ([0015-16]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Sartor with the feature marking capabilities disclosed by Meagher with the benefit of facilitate navigation of the surgical space under compromised visual conditions (Meagher [0016]). 
Regarding Claim 19, Sartor as modified by Meagher discloses the method according to claim 17, wherein determining the topography of the patient's lungs includes determining the topography of the patient's lungs using a second camera, a light source, and a structured light pattern source associated with the endoscope (imaging data used to generate a 3D map of the surface of the lungs is acquired using light source 208, optical camera 206, laser 210, and second camera 212; [0053-54]; Fig. 2).
Regarding Claim 20, Sartor as modified by Meagher discloses the method according to claim 17, wherein instructing the processor associated with the computer to execute the software application includes acquiring computed tomography (CT) data and tissue data of the patient's lungs (information including CT scan information obtained from imaging the lungs “L” of patient “P”; [0051-52].

Claims 2, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor in view of Meagher as applied to claims 1, 7, 17 above, and further in view of US 20210137621 A1 by Ummalaneni et al. (hereinafter “Ummalaneni”).
Regarding Claim 2, Sartor as modified by Meagher discloses the method according to claim 1.  Sartor does not disclose displaying, when the area of interest is outside of the field of view of the second camera, information indicative of the direction in which the area of interest is located relative to the field of view of the second camera.
However, Meagher discloses an imaging method which includes identifying a feature of interest in the image and overlaying tags on these structures or areas in the model.  The tags allow for visual tracking of the features of interest as a field of view of the surgical endoscope system changes ([0015-16]; Fig. 3).  The tags remain visible on the display regardless of changes to the view of the endoscope, including when the tagged features are obscured and cannot be observed ([0026-27]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sartor with the feature marking capabilities disclosed by Meagher with the benefit of facilitate navigation of the surgical space under compromised visual conditions (Meagher [0016]). 
Further, Ummalaneni discloses an imaging instrument that captures reference images over a field of view of the instrument.  Within the reference frame 368 as shown in Fig. 19B, control frame indicators 392, 394, 396, and 398 are included on the display to show the direction of actuation of the imaging instrument in relation to the field of view shown as reference.  A control signal may then be provided to adjust control frame 390 to match the desired frame ([0118-119]; Fig. 19B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sartor with directional information regarding the area of interest as disclosed by Ummalaneni with the benefit of providing consistent motor control to the instrument during use (Ummalaneni [0119]). 
Regarding Claim 9, Sartor as modified by Meagher discloses the system according to claim 7.  Sartor does not disclose displaying, when the area of interest is outside of the field of view of the second camera, information indicative of the direction in which the area of interest is located relative to the field of view of the second camera.

Further, Ummalaneni discloses an imaging instrument that captures reference images over a field of view of the instrument.  Within the reference frame 368 as shown in Fig. 19B, control frame indicators 392, 394, 396, and 398 are included on the display to show the direction of actuation of the imaging instrument in relation to the field of view shown as reference.  A control signal may then be provided to adjust control frame 390 to match the desired frame ([0118-119]; Fig. 19B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sartor with directional information regarding the area of interest as disclosed by Ummalaneni with the benefit of providing consistent motor control to the instrument during use (Ummalaneni [0119]). 
Regarding Claim 18, Sartor as modified by Meagher discloses the method according to claim 17.  Sartor does not disclose displaying, when the area of interest is outside of the field of view of the second camera, information indicative of the direction in which the area of interest is located relative to the field of view of the second camera.
However, Meagher discloses an imaging method which includes identifying a feature of interest in the image and overlaying tags on these structures or areas in the model.  The tags allow for visual tracking of the features of interest as a field of view of the surgical endoscope system changes ([0015-16]; Fig. 3).  The tags remain visible on the display regardless of changes to the view of the endoscope, including when the tagged features are obscured and cannot be observed ([0026-27]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Sartor with the feature marking capabilities disclosed by Meagher with the benefit of facilitate navigation of the surgical space under compromised visual conditions (Meagher [0016]). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170172382 A1
US 20200015907 A1
US 20180020932 A1
US 20190231220 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795